      Case 8-20-70768-las           Doc 21-1       Filed 05/12/20     Entered 05/12/20 14:30:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:                                                              Chapter 7

Dia M Catania,                                                      Case No.: 20-70768-las

                                    Debtor(s).
-----------------------------------------------------X




                                        MEMORANDUM OF LAW




                                                                    Respectfully submitted,

                                                                    S/Richard F. Artura, Esq.
                                                                    Richard F. Artura, Esq.
                                                                    Phillips, Artura & Cox
                                                                    Attorneys for Debtor
                                                                    165 South Wellwood Avenue
                                                                    Lindenhurst, NY 11757
                                                                    631-226-2100
                                                                    Bankruptcy@pwqlaw.com
     Case 8-20-70768-las        Doc 21-1     Filed 05/12/20     Entered 05/12/20 14:30:00




                                              ISSUE

       Can the debtor claim an exemption against her equitable interest in property?

                                         Legal Standard

       The trustee bears the burden of proving, by a preponderance of the evidence, that the

debtor's claimed homestead exemption is improper. See Fed. R. Bankr. P. 4003(c). In re Ward,

595 B.R. 127, 135 (Bankr. E.D.N.Y. 2018).

       Exemption statutes are remedial in nature. In In re Phillips, 485 B.R. 53, 60 (Bankr.

E.D.N.Y. 2012), the court stated, “[t]his Court acknowledges the well-settled default rule of

statutory construction that ‘exemptions are to be liberally construed in favor of the debtor’. In re

Rasmussen, 2010 WL 2889558, at *3 (Bankr.E.D.N.Y. July 20, 2010), aff'd, 456 B.R. 1

(E.D.N.Y.2011).”

       The trustee seeks herein to curtail the use of an available exemption. He gives little basis

for such request and cites to no statutory authority. However, “the bankruptcy court is not free to

limit or disallow an exemption for a reason not specified in the Bankruptcy Code.” In re

Piccerelli, 525 B.R. 184 (Bankr. D. Mass. 2015).

       The debtor asserted a valid exemption against property of the estate. “There is a prima

facie presumption that an exemption is proper. In re Aubiel, 534 B.R. 300 (B.A.P. 6th Cir. 2015).

§ 26:196.” Liberal construction of exemption statutes—Consideration of legislative intent and

purpose, 2E Bankr. Service L. Ed. § 26:196
     Case 8-20-70768-las         Doc 21-1     Filed 05/12/20     Entered 05/12/20 14:30:00




                                             Argument

                                       “Wild Card” Exemption


11 USC § 522 provides:

                (d) The following property may be exempted under subsection
                (b)(2) of this section:

                (5) The debtor's aggregate interest in any property, not to exceed
                in value $1,250 1 plus up to $11,850 1 of any unused amount of
                the exemption provided under paragraph (1) of this subsection.

         In Schedule B of her petition the debtor disclosed an equitable interest/constructive trust

in her former residence. Schedule C applies the “wildcard” exemption against that equitable

interest. The trustee objects to the exemption on grounds that are not entirely clear. The statute

relied on, aptly nicknamed the “wildcard”, allows an exemption in “any” property. “Almost all

bankruptcy courts have concluded that the phrase “any property” in Section 522(d)(5) should be

given a broad interpretation.” See In re Laird, 6 B.R . 273, 3 C.B.C.2d 1299 (Bkrtcy. E.D. Pa.

1980), and the cases cited therein; see also In re Hilbert, 12 B.R. 434, 436 (Bankr. E.D. Pa.

1981). According to the terms of section 522(d)(5), the exemption may be applied to any

property, and there is no limitation of any kind with regard to the type of property that may be

exempt under this section. Matter of Boozer, 4 B.R. 524, 6 Bankr. Ct. Dec. (CRR) 529, 2 Collier

Bankr. Cas. 2d (MB) 435, Bankr. L. Rep. (CCH) P 67572 (Bankr. N.D. Ga. 1980. § 5:6.Section

522(d)(5)—Wildcard exemption, Bankr. Exemption Manual § 5:6. See also Matter of Eldridge,

15 B.R. 594, 595 (Bankr. S.D.N.Y. 1981) (holding that “any property” means just that). In re

Upright, 1 B.R. 694 (Bkrtcy.N.D.N.Y.1979). See also In re Smith, 640 F.2d 888 at 892 (7 Cir.

1981).
     Case 8-20-70768-las         Doc 21-1     Filed 05/12/20      Entered 05/12/20 14:30:00




                                         Equitable Interest
                The debtor listed in Schedule “B” her equitable interest in the property, as debtors

are required to disclose all property at the time of filing. Estate property includes “all legal or

equitable interests of the debtor in property as of the commencement of the case.” 11 U.S.C.

§541(a)(1) (emphasis added). Many courts conclude that that “property” in 522(d)(5) should be

construed in the same manner as it is defined elsewhere in the statute with the result that the

general exemption in § 522(d)(5) may be applied to any property which is property of the estate.

See Matter of Smith, 640 F.2d 888, 891 (7th Cir. 1981); In re LaFlamme, 14 B.R. 21, 26 (B.A.P.

1st Cir. 1981); In re Beaudoin, 427 B.R. 30, 36 (Bankr. D. Conn. 2010), et al. See also In re

Mutchler, 95 B.R. 748, 755 (Bankr. D. Mont. 1989) (“We agree with the debtors that Congress

did not intend to distinguish between section 522 property and section 541 property. We hold

that the general exemption may be applied to any property that is property of the estate”.).

Debtor did exactly that when she applied her 522 exemptions against what is property of the

estate, pursuant to statute.

        In In re Cutignola, 450 B.R. 445, 451 (Bankr. S.D.N.Y. 2011) the court allowed an

exemption against the co-debtor’s “equitable interest” in his post-petition deceased wife’s

retirement fund also citing to 11 U.S.C. §541(a)(1). The court stated, “The Court holds that the

estate's interest in property acquired post-petition is subject to the debtor's right to exempt

property. The plain language of the Bankruptcy Code and Rules clearly indicate that the estate's

right to property acquired post-petition is subject to the debtor's rights to exemptions. See

Bankruptcy Code § 522(b)(a); Fed. R. Bankr.P. 1007(h).” Herein the trustee acknowledges that

he will pursue a post-petition action against the transferee to recover the property. See Trustee’s

Objections ¶6 stating, “The Trustee intends to commence an action against Brusack to recover
        Case 8-20-70768-las             Doc 21-1        Filed 05/12/20        Entered 05/12/20 14:30:00




the alleged fraudulent conveyance.” See also In re Kester, 493 F.3d 1208, 1210 (10th Cir. 2007)

(“[A]n equitable interest is sufficient to claim the homestead exemption as long as the claimant

occupies the real estate.”)

           Debtors have an absolute right to use exemptions against property of the estate. The

superiority of § 522(b)(1), the right to exempt property, extends to all subsections of Bankruptcy

Code § 541. In re Cutignola, 450 B.R. at 448.


           Here, the debtor exempted her equitable interest in this property, as the interest is

indisputably property of the bankruptcy estate. §522(d)(5) was availed as opposed to §522(d)(1)

as at the time of filing, debtor neither owned nor resided at the property.



                                              “Fraudulent” Transfer

           The Trustee refers to debtor’s “fraudulent” conduct eight (8) times in his objections. Not

surprisingly, he cannot detail an actual fraud. 11 U.S.C. §542 and 11 U.S.C. §544, the

Bankruptcy statutes most used by trustee to recover property of the estate do not even contain the

elements of fraud.

           The NYS statutory scheme for transfers is under Debtor and Creditor Law Article 10

which was inaccurately entitled “Fraudulent Transfers.” On December 6, 2019, 1 New York

State struck the antiquated 95-year-old Uniform Fraudulent Conveyances Act. It was replaced

with the Uniform Voidable Transfer Act. The new act not only brings state law closer to the

provisions of the US Bankruptcy Code but removes the descriptive term “Fraud” and brings New




1
    The statute became effective April 4, 2020 and does not apply to this transfer.
      Case 8-20-70768-las            Doc 21-1        Filed 05/12/20         Entered 05/12/20 14:30:00




York’s definition of voidable transfers in line with the 21st century nomenclature, i.e., from

“fraudulent” transfers to “voidable” transfers.

         It is submitted that the Trustee disingenuously employs the term “fraud” for the same

reason that he raises Rule 11 sanctions. 2 It is a shameful and deceptive tactic to “ring a bell” and

connote that the debtor (and her counsel) perpetrated a fraud and must be punished by having the

exemption stricken. The court must not countenance such methods.


                                                   Conclusion


         Debtor disclosed her equitable interest in her bankruptcy schedules as it is property of the

bankruptcy estate. The cited authority is that exemptions can be taken against “any” property of

the bankruptcy estate and the trustee offers scant authority in opposition. The objections must be

overruled so to exempt the property from administration and along with the discharge to enable

this honest but unfortunate debtor to provide for her and her family while she recovers

financially and avoids the adverse consequences of impoverishment.


Dated: May 12, 2020
       Lindenhurst, New York

                                                                        S/Richard F. Artura, Esq.
                                                                        Richard F. Artura, Esq.
                                                                        Phillips, Artura & Cox
                                                                        Attorneys for Debtor
                                                                        165 South Wellwood Avenue
                                                                        Lindenhurst, NY 11757
                                                                        631-226-2100
                                                                        Bankruptcy@pwqlaw.com




2
 The Rule 11 allegations are procedurally defective in that no formal safe harbor letter was filed and no separate
application was made.
      Case 8-20-70768-las           Doc 21-1     Filed 05/12/20         Entered 05/12/20 14:30:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re
                                                                    CHAPTER 7
Dia M Catania,
                                                                    Case No.: 20-70768-las
                                         Debtor(s).

                                       MEMORANDUM OF LAW

                                    PHILLIPS, ARTURA & COX
                                       Attorneys for Debtor(s)
                                     165 South Wellwood Avenue
                                       Lindenhurst, NY 11757

Service of a copy of the within is hereby admitted.
Dated:        _________________
Attorney(s) for

SIR: PLEASE TAKE NOTICE
[ ] NOTICE OF ENTRY: that the within is a (certified) true copy of a             duly entered in the office of
the clerk of the within named court on

[ ] NOTICE OF SETTLEMENT: that an order                       of which the within is a true copy will be
presented for settlement to the HON.     one of the judges of the within court, at       on          at

                          Certified pursuant to 22 NYCRR Part 130-1.1-a

Dated:                                            Yours, etc.,



TO:                                               BY: Richard F. Artura, Esq.
                                                  Phillips, Artura & Cox
                                                  165 South Wellwood Avenue
Attorney(s) for:                                  Lindenhurst, NY 11757
                                                  (631) 226-2100
